 1   XAVIER BECERRA
     Attorney General of California
 2   MONICA N. ANDERSON
     Senior Assistant Attorney General
 3   ADRIANO HRVATIN
     Supervising Deputy Attorneys General
 4   ELISE OWENS THORN, State Bar No. 145931
     TYLER V. HEATH, State Bar No. 271478
 5   ROBERT W. HENKELS, State Bar No. 255410
     Deputy Attorneys General
 6    1300 I Street, Suite 125
      P.O. Box 944255
 7    Sacramento, CA 94244-2550
      Telephone: (916) 210-7318
 8    Fax: (916) 324-5205
      E-mail: Elise.Thorn@doj.ca.gov
 9   Attorneys for Defendants
10
                                 IN THE UNITED STATES DISTRICT COURT
11
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                          SACRAMENTO DIVISION
13

14

15   RALPH COLEMAN, et al.,                                   Case No. 2:90-cv-00520 KJM-DB (PC)
16                                            Plaintiffs, STIPULATION AND ORDER
                                                          MODIFYING THE DECEMBER 11, 1995
17                     v.                                 ORDER OF REFERENCE [DKT NO. 640]
18
     GAVIN NEWSOM., et al.,                                   Judge:        The Honorable Kimberly J.
19                                                                          Mueller
                                            Defendants.
20

21

22             On July 3, 2019, the Court issued its order approving the 2018 Program Guide Revision.

23   (ECF No. 6211.) Paragraph 4 of the July 3 order requires “[w]ithin twenty-one days from the

24   date of this order, the parties shall meet and confer and submit to the court a proposed stipulation

25   and order for modification of the ten-day objection period in the Order of Reference to add a

26   provision governing the objection period for reports from the Special Master that are not

27   circulated to the parties for review and comment prior to filing.” (Id. at 19.)

28
     [3414451.2]                                          1
                                       Stip. & Order to Modify the Order of Reference (2:90-cv-00520 KJM-DB (PC))
 1             The 1995 Order of Reference bestowed upon the Special Master the duty to “make interim
 2   reports to the court on the progress of the remedial plan” and to “prepare and file with the court
 3   periodic reports assessing defendants’ compliance with such remedial plan as the court may
 4   order.” (Dkt. No. 640 at 4.) The Order of Reference imposed, as an additional condition on the
 5   filing of the compliance reports, that the Special Master serve the parties with a draft of each
 6   compliance report “to afford counsel a reasonable time within which to submit to the special
 7   master specific, written objections.” (Id.) Over the course of this case, the Special Master has
 8   regularly provided the parties with a minimum of thirty days in which to submit objections to the
 9   draft compliance reports.       The Order of Reference further provides that any compliance report
10   “shall be adopted as the findings of fact and conclusions of law of the court, unless, within ten
11   days after being served with the filing of the report, either side moves to reject or modify the
12   report.” (Id.)
13             The Order of Reference is silent as to the deadline to respond to reports filed by the Special
14   Master that are not circulated to the parties for review and comment prior to filing. It is thus
15   unclear whether the 10-day deadline contained in Section C of the Order of Reference or the
16   twenty-one day deadline provided by Rule 53 (f) (2) of the Federal Rules of Civil Procedure for
17   parties to file objections to, or to move to modify or adopt, a report of a Special Master governs.
18             The parties have met and conferred and agree that the Court should set as the deadline for
19   the parties to respond to reports filed by the Special Master that are not served on the parties
20   before they are filed, at thirty days from the date of service of the filed report.
21             Accordingly, the parties jointly request that the Court modify the Order of Reference to
22   expressly provide that, for any report filed by the Special Master that has not been circulated to
23   the parties for review and comment prior to filing, the parties will have thirty days from the date
24   of service to file objections to, or move to modify, reject, or adopt, such a report. No other aspect
25   of the Order of Reference is herein modified.
26   ///
27   ///
28
     [3414451.2]                                           2
                                        Stip. & Order to Modify the Order of Reference (2:90-cv-00520 KJM-DB (PC))
 1             The Special Master has reviewed and approved this stipulation and proposed order as
 2   required by the Court’s July 3, 2019 Order. (ECF No. 6211 at 19.)
 3             IT IS SO STIPULATED.
 4       Dated: July 24, 2019                                    XAVIER BECERRA
                                                                 Attorney General of California
 5                                                               ADRIANO HRVATIN
                                                                 Supervising Deputy Attorney General
 6

 7                                                               /S/ ELISE OWENS THORN
                                                                 Elise Owens Thorn
 8                                                               Deputy Attorney General
                                                                 Attorneys for Defendants
 9

10
         Dated: July 24, 2019                                    /S/ LISA ELLS
11                                                               Lisa Ells
                                                                 Attorneys for Plaintiffs
12

13             IT IS SO ORDERED.
14       Dated: July 29, 2019
15
                                                                 UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
     [3414451.2]                                          3
                                       Stip. & Order to Modify the Order of Reference (2:90-cv-00520 KJM-DB (PC))
